Citation Nr: 1441735	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-04 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Appellant alleges that he served as a guerrilla in the service of the Armed Forces of the United States during World War II.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision issued in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


REMAND

The Appellant seeks a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009) (to be codified in Title 38 of the United States Code: Veterans' Benefits).  

Although further delay is regrettable, additional development is needed to adjudicate the appeal.  

The Appellant asserts that he had guerilla service in the Commonwealth Army of the Philippines from September 20, 1943, to January 30, 1946.  As proof of qualifying service, he submitted numerous documents issued by the Philippine government.  He also provided various lay statements in support of his claim.  The information provided by the Appellant shows he served with the Headquarters Company 1st Battalion (Bn.), 71st Infantry (Inf.) Battalion Regiment attached to the 342nd Inf., 86th Division (Div.).  The information also shows his unit as Hq. and Hq. Co, 5th, Inf. 2nd Div. 
 
The RO sought to verify the Appellant's service with the National Personnel Records Center (NPRC) based on the information provided.  In responses received in June 2010, October 2010 and January 2011, NPRC certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

In a January 2012 letter sent to directly the Appellant from NPRC, it was noted that he did serve as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces from November 17, 1942, to January 28, 1946.  The letter also stated "[T]his service is not considered as active service in the United States Army."

The RO sought clarification from NPRC regarding the discrepancy between the certifications previously provided and the January 2012 letter.  In July 2014, NPRC recertified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  NPRC did not provide an explanation for the discrepancy.

The following certifications by the service departments will be accepted as establishing guerrilla service: (i) recognized guerrilla service; (ii) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces (including the Philippine Scouts) or the Commonwealth Army.  38 C.F.R. § 3.40(d)(2).  

When a claimant does not submit evidence of service or the evidence submitted does not meet the requirements set forth in 38 C.F.R. § 3.203(a), the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c).  

In the recent case of Tagupa v. McDonald, No. 11-3575, 2014 WL 4199213 (Vet.App. August 26, 2014), the Court held that it could not determine, on the record submitted, whether the Department of the Army has delegated the authority to make service decisions to the National Archives and Records Administration (NARA), or its agency, the NPRC, for purposes of verifying service under § 3.203(c).  The Court determined that absent evidence of a statutorily delegated duty, the plain meaning of VA's regulation requires verification of service from the relevant service department, which it further identified as the Department of the Army.   

In light of Tagupa, and the discrepancy between the January 2012 letter to the Appellant and the certifications sent to the RO, the Board is remanding this case for service verification by the Department of the Army.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Department of the Army and request verification of the Appellant's service based on his assertion that he served as a recognized guerrilla from September 20, 1943, to January 30, 1946.  

The Department of the Army is also asked to certify whether the Appellant has unrecognized guerilla service under a recognized commissioned officer.

Provide the Department of the Army with copies of any relevant records in the claims file in connection with this request.  The request should include all dates reported for the Appellant's claimed service (including the dates provided by the NPRC which were November 17, 1942, to January 28, 1946), and any unit in which he claims to have served.  The Department of the Army's response must be added to the claims file.

2.  After receipt of a reply from the Department of the Army, and after any other development indicated by the record, readjudicate the issue of whether the Appellant is legally entitled to a one-time payment from the FVEC fund.  If the benefit sought remains denied, the Appellant must be provided a supplemental statement of the case and allowed an appropriate period of time for response. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



